Citation Nr: 0428309	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from October 
1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that the presumption that Type II diabetes 
mellitus is due to exposure to herbicides while serving in 
Vietnam applies to him.  In January 2002, he stated that he 
was in Vietnam in 1970.  In October 2002, he stated that he 
left his ship and stepped ashore at Da Nang, Vietnam.  His 
service personnel records show that he was assigned to Naval 
Beach Group One, Yokosuka, Japan, and commenced a tour of 
"Toured Sea Duty," in January 1969.  Other entries reflect 
service with the Western Pacific Detachment, Beachmaster Unit 
One, from August 1969 to December 1969 and from March 1970 to 
August 1970.  Considering the nature of his unit, the 
veteran's duties may have taken him to Vietnam.  He should be 
asked for additional information and further attempts should 
be made to verify the claimed Vietnam service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notice obligations 
under the Veterans Claims Assistance Act 
of 2000 (VCAA) have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  The RO should ask the veteran:  
?	What ship he was on when he went to 
Vietnam?
?	The date that he went ashore in 
Vietnam, within a period of 60 days?
?	What duties did he perform while 
ashore?  
?	What other details of his claimed 
Vietnam service can he provide?  

3.  The RO should forward the veteran's 
responses to the U.S. Armed Services 
Center for Unit Records Research (CURR) 
and ask CURR to verify the veteran's 
claimed Vietnam service.  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




